            Case 1:21-cr-00160-TJK Document 30 Filed 02/27/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

       v.                                          Case No. 21-mj-218

FELICIA KONOLD

            ENTRY OF APPEARANCE FOR DEFENDANT FELICIA KONOLD

To the Clerk of the Court:


       Please enter my appearance as appointed counsel in this case effective February 26, 2021.


                                                   Respectfully submitted,


                                                   /s/ Richard S. Stern
                                                   _________________________
                                                   RICHARD S. STERN
                                                   D.C. Bar No. 205377
                                                   932 Hungerford Drive #37A
                                                   Rockville, MD 20850
                                                   301-340-8000
                                                   Email: rssjrg@rcn.com
                                                   Attorney for Ms. Konold

                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I have electronically served all counsel of record on February
27, 2021.


                                                   /s/ Richard S. Stern
                                                   _________________________
                                                   RICHARD S. STERN




                                               1
